DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 11-30 of U.S. Application 16/168,650 filed on December 30, 2020 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 11, 13, 17, and 18 have been entered.
Claims 21-30 have been entered. 


Rejections under USC 102 and 103
“Applicant's arguments filed on 12/30/2020 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”

Reasons for Allowance

Claims 11-30 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 11, the prior art of record taken alone or in combination fail to teach or suggest an apparatus for testing a device under test (DUT), the apparatus 

Claims 12-17 are also allowed as they depend on allowed claim 11. 

Regarding claim 18, the prior art of record taken alone or in combination fail to teach or suggest a method for performing testing of a device under test (DUT), the method comprising: so that an array of antennas is within a transition zone between a near field boundary and a far field boundary with respect to the DUT; attaching the DUT to a wired connection; causing the DUT to transmit a beamformed wireless signal based on a test input in combination with the other limitations of the claim. 

Claims 19-23 are also allowed as they depend on allowed claim 18.


Regarding claim 24, the prior art of record taken alone or in combination fail to teach or suggest a system for testing a device under test (DUT), the system comprising: within a transition zone between a near field boundary and a far field boundary with respect to the DUT, wherein the plurality of DC voltage measurements are based on a beamformed test signal transmitted by the DUT in combination with the other limitations of the claim. 

Claims 25-30 are also allowed as they depend on allowed claim 24.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868